                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

Robert Holland Koon, #227826,                                Case No.: 4:21-cv-1499-SAL
a/k/a Robert Koon,
a/k/a Robert H. Koon,

                      Plaintiff,

v.
                                                               OPINION AND ORDER
Global Telmate,
Wells Fargo of Charleston,
S.C.D.C.,
Director Stirling,
Annie Rumler,
Rhodesia Taylor,
Major Terry,
M. H. Cunningham,
Classification Greene,
A/W Turner,
Willie Davis,
SCDHEC Director John Doe,
Motley Rice, LLC,
Joseph F. Rice,
Hood Law Firm,
W. Christopher Swett,
Elloree Ganes,
John Doe Law Firms,

                      Defendants.




     This matter is before the Court on five motions filed by Plaintiff:

        Amended Motion for Leave to Proceed in forma pauperis, ECF No. 7;
        Motion to Amend and Supplement Complaint, ECF No. 8;
        Motion for Copy of Summons and Complaint at No Expense, ECF No. 9;
        Motion for a 30 day Continuance to File Objections, ECF No. 10; and
        Motion for Extension of Time to Pay Filling Fee, ECF No. 13.




                                                  1
Each motion is ripe for ruling. Also pending is Plaintiff’s first motion for leave to proceed in

forma pauperis, ECF No. 3. On May 21, 2021, the Magistrate Judge issued a Report and

Recommendation (“Report”), ECF No. 5, recommending this Court deny the motion. This Order

does not address Plaintiff’s first motion for leave to proceed in forma pauperis, ECF No. 3, nor

does it address the Magistrate Judge’s Report and Recommendation, ECF No. 5.

                                          DISCUSSION

I.       Plaintiff’s motion for copies of the summons and complaint at no expense is denied
         without prejudice for failure to comply with the Court’s copy policy.

      In Plaintiff’s motion for copies of the summons and complaint at no expense, ECF No. 9,

Plaintiff moves the Court to provide him with a copy of the summons and complaint at no expense.

Plaintiff’s motion, ECF No. 9, is DENIED without prejudice. Plaintiff’s request does not comply

with the Court’s copy policy. The Clerk shall mail Plaintiff the copy policy. If Plaintiff wishes to

request copies, he may submit his request to the Clerk’s office along with any copy fees.

II.      The Court grants Plaintiff an extension to file objections to the Report no later than
         thirty days from the filing of this Order.

      In Plaintiff’s motion for a thirty-day continuance to file objections, ECF No. 10, Plaintiff

moves the Court to extend the deadline for filing objections to the Report. Plaintiff moves the

Court to extend the deadline to thirty days after he receives a copy of the summons and complaint.

[ECF No. 10, p.1]. The motion is GRANTED IN PART. Having denied Plaintiff’s motion for

copies at no expense, the Court declines to base the extension on Plaintiff’s receipt of copies.

Instead, the Court hereby extends the deadline to file objections to the Report, ECF No. 5, thirty

days from the entry of this Order. The deadline to file objections to the Magistrate Judge’s Report

and Recommendation is therefore July 23, 2021.




                                                 2
III.      Plaintiff’s remaining motions are denied without prejudice to be included in
          Plaintiff’s objections to the Report.

       Plaintiff’s remaining motions are as follows: (1) amended motion for leave to proceed in forma

pauperis, ECF No. 7; (2) motion to amend and supplement complaint, ECF No. 8; and (3) motion

for extension of time to pay filing fee, ECF No. 13. Plaintiff also filed a letter, ECF No. 17, and a

“notice and (amend) Rule 65 for injunction,” ECF No. 18. Each of these filings appears to contain

arguments that this Court should not adopt the Magistrate Judge’s proposed findings and

recommendations.

       Plaintiff’s filings are not the proper vehicle for objecting to a Magistrate Judge’s proposed

findings and recommendations. See 28 U.S.C. § 636(b)(1)(C) (“Within fourteen days after being

served with a copy, any party may serve and file written objections to such proposed findings and

recommendations as provided by rules of court.”). Accordingly, the motions are DENIED without

prejudice. Plaintiff may assert these arguments, and any more objections he may have to the

Report, by filing timely objections to the Report. The deadline to file such objections is July 23,

2021.

                                             CONCLUSION

       Plaintiff’s motion for copies of the summons and complaint at no expense, ECF No. 9, is

DENIED without prejudice. The Clerk is directed to mail Plaintiff the copy policy. Plaintiff’s

motion for a thirty-day continuance to file objections, ECF No. 10, is GRANTED IN PART as

follows: Plaintiff shall have thirty days from the entry of this Order to file objections to the Report

and Recommendation. Plaintiff’s amended motion for leave to proceed in forma pauperis, ECF

No. 7, motion to amend and supplement complaint, ECF No. 8, and motion for extension of time

to pay filing fee, ECF No. 13, are DENIED without prejudice. Plaintiff is to assert any objections




                                                   3
to the Magistrate Judge’s proposed findings and recommendations in the form of a timely objection

to the Report.



       IT IS SO ORDERED.

                                                           /s/Sherri A. Lydon
       June 23, 2021                                       Sherri A. Lydon
       Florence, South Carolina                            United States District Judge




                                               4
